        Case 2:21-cv-00684-EFB Document 3 Filed 04/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CORNELL EUGENE WILSON, JR.,                         No. 2:21-cv-0684-EFB P
11                         Petitioner,
12           v.                                           ORDER
13    PAUL THOMPSEN,
14                         Respondent.
15

16          Petitioner is a federal prisoner proceeding pro se with a petition for a writ of habeas

17   corpus pursuant to 28 U.S.C. § 2241. To properly commence this action, petitioner must either

18   pay the required filing fee or file an application requesting leave to proceed in forma pauperis.

19   See 28 U.S.C. §§ 1914(a), 1915(a). The court will not issue any orders granting or denying relief

20   until this action has been properly commenced.

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. Petitioner is granted thirty days from the date of service of this order to either submit

23                an application to proceed in forma pauperis, or the filing fee in the amount of $5.00.

24                Failure to comply with this order will result in a dismissal of this action.

25          2. The Clerk of the Court is directed to send petitioner the court’s form application to

26                proceed in forma pauperis by a prisoner.

27   DATED: April 22, 2021.

28
